GAUDIN, Judge,
dissenting.
I regretfully dissent from this Court’s majority opinion remanding this case to the district court to be tried again before a jury. The record is complete and should be handled in accord with judicial economy and Gonzales v. Xerox, 320 So.2d 163 (La.1975).
WICKER, Judge,
dissenting.
I respectfully dissent for the reasons set forth previously. Carpenter v. Besco Corp., 521 So.2d 421, 427 (1988). Additionally, I should point out, during oral argument counsel for plaintiff admitted that no proffer of proof was tendered to the excluded testimony of Dr. Nix during the trial of this case. Further, plaintiff’s counsel unequivocally stated that the depositions, testimony, exhibits and proffers contained in the lengthy trial of this case are sufficient for this court to make a determination of the merits of this case without a remand. Counsel for defendants have unanimously agreed. Under all circumstances of the case I feel that this court has no alternative but to comply with the mandate of the Louisiana Supreme Court to decide the matter rather than remand it *968to the trial court for re-trial. Gonzales v. Xerox, 320 So.2d 163 (La.1975).